ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Burgos Group, LLC                             )      ASBCA No. 61896
                                              )
Under Contract No. N40085 -l 7-C-4206         )

APPEARANCE FOR THE APPELLANT:                        David A. Rose, Esq.
                                                      Rose Consulting Law Firm
                                                      Valdosta, GA

APPEARANCES FOR THE GOVERNMENT:                      Craig D. Jensen, Esq.
                                                      Navy Chief Trial Attorney
                                                     Matthew D. Bordelon, Esq.
                                                      Trial Attorney

                OPINION BY ADMINISTRATIVE JUDGE PROUTY

       It is the Board' s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeal is sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$45,000. This amount is inclusive of interest. No further interest shall be paid and
both parties shall bear their own costs and attorney fees.

       Dated: January 7, 2020



                                                  J. REID PROUTY
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

                                                  I concur



RICHARD SHACKLEFORD                               OWEN C. WILSON
Administrative Judge                              Administrative Judge
Acting Chairman                                   Vice Chairman
Armed Services Board                              Armed Services Board
of Contract Appeals                               of Contract Appeals
      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61896, Appeal of Burgos
Group, LLC, rendered in conformance with the Board' s Charter.

      Dated:



                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                          2